                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION




ANGELA WILLINGHAM,

      Petitioner-Appellant,
                                     Case No.: CV 118-027
vs.                                  (Formerly CR 113-010)

UNITED STATES OF AMERICA,            i^peal No.: 18-14404-A

      Respondent-Appellee.



                              ORDER


      The motion of appellant for a certificate of appealability

having been denied in the above-styled action by the United States

Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the mandate of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

      SO ORDERED, this             day of March, 2019.




                                HONORABIE^J. RAtoAL HALL, CHIEF JUDGE
                                UNITED ^ATES DISTRICT COURT
                                   [THETO DISTRICT OF GEORGIA
